Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 3/26/2021 has been reviewed. Some references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.”
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Clearly irrelevant and marginally pertinent cumulative information should be eliminated.  If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.  See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original).  Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).
By signing the IDS Examiner notes that only a cursory review of the references has been performed given the number of references.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-33 and 46-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 first mention “first memory” and “second memory” missing an article (e.g. “a”). Claim 27 first mentions “first memory” with the article “the” but lacks antecedent basis but is confused, potentially, with “computer readable memory” and whether or not the first memory is the same second memory”. Claim 46 first mentions “first memory” with the article “the” but lacks antecedent basis and makes no use of an article for “second memory”. This is grammatically incorrect as the noun ‘memory’ requires an article or determiner. In the interview Applicant had made a point that not all nouns require an article and thus the claims were proper. While Examiner agrees that not all nouns need an article – or determiner – it is generally improper not to use one when dealing with a singular countable noun. While proper, plural, and uncountable nouns do not always require an article or determiner it is depending on their meaning and the context. Memory would typically be considered a single countable noun and Applicant’s use of “first memory” and “second memory” seems to confirm that. Examiner requests that Applicant amend the claims to include the proper article where appropriate (“a” or “the”). Should Applicant adopt a single memory in line with suggestions below related to 112(a), it may be reasonable to argue memory then is viewed as an uncountable noun pertaining to all of the memory in the system and thus may not require an article at that time. For the purpose of examination the claims will be interpreted as a first memory and a second memory distinct from the memory having instructions on it.
Claims 21-26, 28-33, and 47-52 depend on claims 20, 27, or 46 respectively and are rejected for the same reasons.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-33 and 46-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 20, the claims state “store, in at least one of the first memory or second memory” but the original disclosure does not provide distinctions between two memories – no memory is identified as a first memory or a second memory or similar - or the details of storing a look-up table in one or both memories. The specification discusses storing a look-up table ([0012]) but never makes mention of storing it to specific memories as claimed. Claims 27 and 46 contain similar language. Examiner suggests removing the second memory and amending the first memory to just be memory.
Claims 21-26, 28-33, and 47-52 depend on claims 20, 27, or 46 respectively and are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims cover signals per se. The claims are directed to “computer readable memory comprising computer readable instructions…” which, in its broadest interpretation covers signals. The specification never specifically defines a “computer readable memory” but the closest portions, [0114] and [0115], defining memory 1404 do so in a manner that would include The memory 1404 can be a non-transitory computer readable medium, flash memory, a magnetic disk drive, an optical drive, a programmable read-only memory (PROM), a read-only memory (ROM), or any other memory or combination of memories.” (emphasis added) The definition provided is both non-limiting (‘can be’) and open-ended (‘or any other memory’) which means the broadest reasonable interpretation includes transitory media. Applicant should amend the claims to include “non-transitory” language, e.g. “Non-transitory computer readable memory” or similar.

Prior Art Considerations
All claims are currently rejected under 35 USC 112 and/or 101 and are not currently allowable. However, the prior art of record fails to teach the claims as presented, particularly where the entries of the look-up table include a plurality of encoded bits and a plurality of unencoded bits, decoding the plurality of encoded bits for the first entry to generate a part of the fractional result and adding at least the plurality of unencoded bits for the first entry to the part of the fractional result to complete generation of the fractional result in view of the rest of the limitations of claim 20. Similarly for claims 27 and 46. While look-up tables are known to be encoded (US 6,640,299 – Look-up table 660 is encoded) or compressed (US 9,864,699 – Compressed LUT 140 will be decompressed) and the general concept of a packed or shared LUT is known (US 7,376,813 – FIG. 20 illustrates the look-up table of FIG. 11 being packed) the concept of having both an encoded and unencoded portions of a result and using decoding or decompression to decode the encoded portion and then combine them together is not known in the art. In particular the art seems to either encode the whole table (US 7,019,674 - Abstract) or at least whole entries and not only parts of an entry as claimed and the advantages of only encoding or compression part of the entry would not have been obvious at the time. While there are concepts like deduplication (US 8,131,687) or run length encoding exist, even in the context of a look-up 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183